DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler R. et al. ("Enhancing Echo Cancellation via Estimation of Delay," IEEE Transactions on Signal Processing, IEEE Service Center, New York, NY, vol. 53, no. 11, November 1, 2005, pages 4159-4168).
Regarding claim 1, Fowler discloses a method for determining a delay between signals (see abstract), comprising: 
repeating following steps until each of preset sampling rates has been determined as a current sampling rate (see figs. 4-6; page 4163, left col., steps 1-4), wherein a first current signal at first is a recorded signal, and a second current signal at first is a reference signal (see page 4162, III. Proposed Delay Estimation Technique; first current signal “y(n)” and second current signal “x(n)”): 
determining a current sampling rate from the preset sampling rates, and processing the first current signal and the second current signal according to the current sampling rate (see figs. 5 and 6; page 4162, right col., lines 9-18; first preset sampling rate is original sampling rate, down sampled by M=16, second preset sampling rate is original sampling rate;  page 4163, left col., steps 1 and 2); 
determining a current delay according to the processed first current signal and the processed second current signal (see page 4163, left col., step 3); 

determining the first target signal as the first current signal, and determining the second target signal as the second current signal (see figs. 4 and 6; target signal used in Delay Estimation Module 2); and
determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate (see page 4163, right col., lines 4-6).

Regarding claim 2, Fowler discloses the method according to claim 1, as discussed above, wherein the determining a current sampling rate from the preset sampling rates comprises: taking a smallest preset sampling rate that has not been taken as the current sampling rate from the preset sampling rates as the current sampling rate (see page 4162, right col., lines 9-18).
Regarding claim 3, Fowler discloses the method according to claim 1, as discussed above, wherein the processing a first current signal and a second current signal according to the current sampling rate comprises: performing down-sampling processing on the first current signal by using the current sampling rate; and performing down-sampling processing on the second current signal by using the current sampling rate (see page 4163, left col., step 1).
Regarding claim 4, Fowler discloses the method according to claim 1, as discussed above, wherein the determining a current delay according to the processed first current signal and the processed second current signal comprises: comparing the processed first current signal and the processed second current signal frame by frame, and determining the current delay according to a comparison result (see page 4163, left col., step 2).

Regarding claim 6, Fowler discloses the method according to claim 4, as discussed above, further comprising: continuing to perform the step of comparing the processed first current signal and the processed second current signal frame by frame, and determining the current delay according to the comparison result, when the current delay is inaccurate (see page 4163, left col., last paragraph including right col., lines 1-6).
Regarding claim 7, Fowler discloses the method according to claim 1, as discussed above, wherein the determining a first target signal and a second target signal in the first current signal and the second current signal, respectively, according the current delay, comprises: according to the current delay and an error corresponding to the current sampling rate, determining the first target signal in the first current signal and determining the second target signal in the second current signal (see page 4163, left col., step 4).
Regarding claim 8, Fowler discloses the method according to claim 7, as discussed above, wherein the determining the first target signal in the first current signal comprises: determining a first position in the first current signal according to the current delay, and determining the first target signal according to the first position and the error corresponding to the current sampling rate; the determining the second target signal in the second current signal comprises: determining a target length of time according to the error corresponding to the sampling rate, and determining a signal that starts from a start position of the second current signal and that has a length being the target length of time as the second target signal (see page 4163, left col., steps 3 and 4).
Regarding claim 9, Fowler discloses the method according to claim 1, as discussed above, wherein the determining a first target signal and a second target signal in the first current signal and the second current signal, respectively, according to the current delay comprises: performing alignment processing on the first current signal and the second current signal according to the current delay; according to the error corresponding to the current sampling rate, determining the first target signal in the aligned first current signal, and determining the second target signal in the aligned second current signal (see fig. 6; page 4163, left col., step 2; alignment is implicit in cross-correlation processing indices n, k).
Regarding claim 10, Fowler discloses the method according to claim 9, as discussed above, wherein the determining the first target signal in the aligned first current signal comprises: determining a starting point alignment position in the aligned first current signal, and determining the first target signal according to the starting point alignment position and the error corresponding to the sampling rate; the determining the second target signal in the aligned second current signal comprises: determining a target length of time according to the error corresponding to the sampling rate, and determining a signal that starts from a start position of the second current signal and that has a length being the target length of time as the second target signal (see fig. 6; page 4163, left col., step 2; alignment is implicit in cross-correlation processing indices n, k).
Regarding claim 11, Fowler discloses the method according to claim 1, as discussed above, wherein the determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate comprises: obtaining the target delay between the recorded signal and the reference signal by performing accumulation processing on the current delay corresponding to each current sampling rate (see fig. 6; page 4163, right col., lines 4-6; T1 = T0 + offset).
Regarding claim 12, Fowler discloses the method according to claim 1, as discussed above, after determining the current delay according to the processed first current signal and the processed second current signal, further comprising: performing the step of determining the target delay between the recorded signal and the reference signal according the current delay corresponding to each current sampling rate, in a case that each of the preset sampling rates has been determined as the current sampling rate; performing the step of determining the first target signal and the second target signal in the first current signal and the second current signal, respectively, according to the current delay, in a case that each of the preset sampling rates has been determined as the current sampling rate (see fig. 6; page 4163, right col., lines 1-6).
Regarding claim 13, the claimed limitations are an apparatus claim directly corresponding to the method for determining a delay between signals of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.
Regarding claim 14, the claimed limitations are an apparatus claim directly corresponding to the method for determining a delay between signals of claim 2; therefore, is rejected for the significantly the similar reasons as claim 2, as discussed above.
Regarding claim 15, the claimed limitations are an apparatus claim directly corresponding to the method for determining a delay between signals of claim 4; therefore, is rejected for the significantly the similar reasons as claim 4, as discussed above.
Regarding claim 16, the claimed limitations are an apparatus claim directly corresponding to the method for determining a delay between signals of claim 7; therefore, is rejected for the significantly the similar reasons as claim 7, as discussed above.
Regarding claim 17, the claimed limitations are an apparatus claim directly corresponding to the method for determining a delay between signals of claim 9; therefore, is rejected for the significantly the similar reasons as claim 9, as discussed above.
Regarding claim 18, the claimed limitations are an apparatus claim directly corresponding to the method for determining a delay between signals of claim 12; therefore, is rejected for the significantly the similar reasons as claim 12, as discussed above.
Regarding claim 19, the claimed limitations are a non-transitory computer-readable storage medium claim directly corresponding to the method for determining a delay between signals of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.
Regarding claim 20, Fowler discloses a method for determining a delay between signals (see abstract), comprising: 
repeating following steps until each of preset sampling rates has been determined as a current sampling rate (see figs. 4-6; page 4163, left col., steps 1-4), wherein a first current signal at first is a recording signal, and a second current signal at first is a reference signal (see page 4162, III. Proposed Delay Estimation Technique; first current signal “y(n)” and second current signal “x(n)”): 
determining a current sampling rate from the preset sampling rates, and determining a current delay between the first current signal and the second current signal according to the current sampling rate (see figs. 5 and 6; page 4162, right col., lines 9-18; first preset sampling rate is original sampling rate, down sampled by M=16, second preset sampling rate is original sampling rate;  page 4163, left col., steps 1-3); and 
according to the current delay, determining a new first current signal corresponding to the first current signal and determining a new second current signal corresponding to the second current signal (see figs. 4 and 6; page 4163, left col., step 4 and right col., first paragraph; target signal used in Delay Estimation Module 2); 
determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate (see page 4163, right col., lines 4-6).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654